The appellant was tried and convicted on an indictment charging carnal knowledge of a girl under twelve years of age.
We are urged to reverse the judgment of the court below despite the fact *Page 275 
that the record presents no questions for our review. The proceedings in the circuit court were in every respect regular. The general affirmative charge in appellant's behalf was not tendered. A motion for a new trial was not filed. A few objections were interposed relating to the introduction of the evidence. In each instance, when the ruling was adverse to the accused, no exceptions were reserved. Kelley v. State, 32 Ala. App. 408, 26 So. 2d 633.
Our review is limited to those matters upon which rulings at nisi prius proceedings were timely invoked. Lipscomb v. State, 32 Ala. App. 623, 29 So. 2d 145. We do not hesitate to state, however, that, had the indicated questions been duly raised, we would still find it necessary to affirm the judgment below.
It is ordered that the judgment of the lower court be affirmed.
Affirmed.